STEWART, J.
I concur with the opinion of Justice Sullivan above, but I do think that the court should have gone further in its opinion and given a fuller consideration of sec. 1756, Rev. Stat. Under this opinion the court has decided that the meeting of the board of commissioners on November 1, 1906, was not a legally adjourned meeting within the meaning of said section. I am of the opinion that inasmuch as this section was before the court for consideration, that the court should have decided whether or not a meeting of the board of county commissioners, at which a specified business is fixed to be transacted, and to which a general adjournment is taken, is a continuation of the regular ses*437sion of said board, or whether it be an adjourned meeting and requires the five days’ notice specified in sec. 1758, Rev. Stat.